Citation Nr: 1710966	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether severance of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702 (West 2014), was proper.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1996 to August 1996 and from October 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over this case was subsequently transferred to the RO in Waco, Texas, and that office forwarded the appeal to the Board.

While the Veteran indicated in a March 2014 VA Form 9 that he wished to testify at a Travel Board hearing in connection with the appeal, in an April 2016 letter, the representative notified VA that he wanted to cancel the hearing request.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that in February 2015 correspondence, the Veteran timely appealed a January 2015 rating decision denying entitlement to increased ratings for right lower extremity sciatic nerve peripheral neuropathy and low back strain, compensation under 38 U.S.C.A. § 1151 (West 2014) for headaches, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, the Board's review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is already taking action on these issues.  Accordingly, at this juncture, the Board will decline jurisdiction over these issues.

Similarly, although an appeal has been perfected regarding the issues of entitlement to service connection for hematuria, diabetes mellitus, hypertension, vomiting blood, and aid and attendance allowance for the Veteran's spouse, VACOLS indicates that the RO is still taking action on these issues as they remain in advance certification status.  Accordingly, at this juncture, the Board will decline jurisdiction over these issues.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A May 2012 rating decision granted service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only.

2.  A July 2013 rating decision proposed the severance of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only.

3.  The October 2013 rating decision severed service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only.

4.  The evidence of record does not establish that the May 2012 rating decision granting service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, was improper, and the criteria for restoration of that benefit have been met.  38 U.S.C.A. §§ 5112, 1702 (West 2014); 38 C.F.R. §§ 3.105, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only in the May 2012 rating decision.  There, the RO noted only that "You were discharged on April 15, 2004.  A psychosis/mental illness was first diagnosed on May 8, 2007.  Entitlement to treatment is established because a psychosis/mental illness was diagnosed within the required period of time."  The RO indicated that it had reviewed only the service treatment records and treatment records from the VA Medical Center at Puget Sound and Oklahoma City from May 2007 to April 2012.

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been satisfied.  38 C.F.R. § 3.105(d) (2016); Daniels v. Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to indicate that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) (2016).

In July 2013, the RO proposed the severance of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only.  The July 2013 notification letter informed the Veteran that he had 60 days to submit evidence to show that the proposed action should not be taken and explained how to obtain a personal hearing.  An August 2013 report of general information printout indicates, however, that the Veteran did not receive the July 2013 letter because he had recently moved and a handwritten note appearing on that document shows that another copy of the notification letter was mailed to the Veteran's new address on September 24, 2013.  Thereafter, an October 2, 2013 rating decision implemented the proposed severance.  Hence, not only does it appear that the RO severed service connection before the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired, for reasons discussed below, the Board finds that the evidence does not establish that the May 2012 rating decision was clearly and unmistakably erroneous.

There is a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

The same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in VA's severance determination under § 3.105(d).  Once service connection has been granted, § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and VA meets the high burden of proof.  Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. Derwinski, 1 Vet. App. 563 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned); Graves, 6 Vet. App. 166 (clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

In a severance case, the evidence that may be considered in determining whether severance is proper under § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels, 10 Vet. App. 474; Venturella v. Gober, 10 Vet. App. 340 (1997).  Because § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence that is acquired after the original granting of service connection.  If a service connection award could only be terminated pursuant to § 3.105(d) on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Venturella, 10 Vet. App. 340.

Under 38 U.S.C.A. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War. In this case, the Veteran served during the Persian Gulf War, and as such, 38 U.S.C.A. § 1702(b) is applicable.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. Thus, the provisions of section 1702(a) have a definition in the code, if not in section 1702.

However, 38 U.S.C.A. § 1702 does not define "mental illness" other than to indicate that it is "other than" a psychosis.  In March 2012, a proposed rule was issued to the Federal Register (77 FR 12522) to implement the new presumptions established in 1702(b); however, it is merely a codification of the statute and does not add any additional insight as to the reason for the inclusion of "mental illness" for veteran of the Persian Gulf War for service connection for treatment purposes.  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans.

Here, again, the Veteran separated from service in April 2004.  The Board's review of the claims file reveals a December 2004 VA treatment record indicating a positive posttraumatic stress disorder (PTSD) screen.  A February 2005 VA orthopedic examination shows that, as to psychiatric functioning, the Veteran complained of depression and was referred to a psychiatrist.

A May 8, 2007 VA social work psychosocial assessment, ostensibly the evidence supporting the initial May 2012 rating decision granting eligibility for medical treatment, shows that the Veteran reported difficulty sleeping, lack of motivation, irritability, anger, violence, less tolerance with some people and situations, isolative behaviors, difficulty driving, and some panic and depression.

Thereafter, a June 2007 VA deployment and environmental health consultation shows that the Veteran reported that following deployment he began experiencing trouble sleeping and nightmares.  He further reported that after separation from service, he began experiencing stress, anger, anxiety, conflict, irritability and impatience.  He had episodes of road rage and felt that he might hurt someone or lose control.  He reported being in two fights since returning home but had not been arrested.  He avoided crowds and parties and reported intrusive thoughts, flashbacks, depression, feeling on guard all the time and that he startled easily.  The examiner there, an M.D., considered the Veteran's reported history and appeared to have reviewed at least his VA treatment records, if not the entire claims file.  After examining the Veteran, the doctor noted an impression of PTSD and depression.

With consideration of the criteria set forth above, coupled with the evidence appearing in the VA treatment records dated prior to May 2007, which were of record at the time of the July 2013 and October 2013 rating decisions but were not considered, the Board has determined that the May 2012 rating decision which granted service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, was not clearly and unmistakably erroneous.  At the June 2007 consultation, the Veteran reported that he had previously been experiencing a number of symptoms associated with mental illnesses during this two-year period; these reports are supported by evidence in the December 2004 and February 2005 records.  While PTSD and depression are complex medical conditions not amenable to lay diagnosis, significantly, the June 2007 doctor diagnosed the Veteran with PTSD and depression on the basis of symptoms he reportedly experienced during the two years following separation from service.  Hence, the record shows that there was at least some reasonable basis to find that a mental illness, other than a psychosis, developed during the two years following separation from service.  See, e.g., Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (where the qualified mental health professional who diagnoses the condition is able "to identify an earlier onset date based on preexisting symptoms," the effective date may predate the date of diagnosis).  Accordingly, the Board is unable to find that the original grant of service connection for treatment purposes was clearly and unmistakably erroneous as reasonable minds can differ as to whether it was appropriate.  Hence, severance of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, was not proper and restoration of that benefit is warranted.


ORDER

Severance of service connection for a psychosis/mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, was improper, and restoration of that benefit is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


